DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. The Examiner appreciate the time and effort of the Applicant on the compact prosecution of the case. The Applicant argues that the prior art fails to disclose “wherein the conductive portion comprises a concave portion configured to at least partially accommodate the non-conductive portion while a boundary region between the conductive portion and the non-conductive portion is disposed at a position which is not overlapped with the antenna structure when the lateral surface is viewed from the outside of the electronic device,” and, “wherein when the rear cover is viewed from above, the concave portion is configured such that a first inclined angle does not exceed 60 degrees, the first inclined angle being between a first inclined line and a vertical line, the first inclined line connecting one of both ends of the antenna structure and a starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface,” as recited in claim 21. The Examiner disagrees. With regard to the limitation: “wherein the conductive portion comprises a concave portion configured to at least partially accommodate the non-conductive portion while a boundary region between the conductive portion and the non-conductive portion is disposed at a position which is not overlapped with the antenna structure when the lateral surface is viewed from the outside of the electronic device”, Examiner emphasizes that the Khripkov et al. disclose these features as shown in the Figs. 1a, 1b, and 2-5 showing the conductive portion (110) and the non-conductive portion (160), with the conductive portion forming a concave portion to accommodate a portion of the non-conductive portion. In addition, with regard to “wherein when the rear cover is viewed from above, the concave portion is configured such that a first inclined angle does not exceed 60 degrees, the first inclined angle being between a first inclined line and a vertical line, the first inclined line connecting one of both ends of the antenna structure and a starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface,” Examiner similarly disagrees. Applicant has claimed virtual line recited as the first line, however, it should be noted that patentable weight only applies to physical features particularly in an apparatus claims as in this case. For example, in the figure below. 

    PNG
    media_image1.png
    431
    512
    media_image1.png
    Greyscale


If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20200203804) in view of Cho et al. (US 20180241115).
Regarding claim 21:
Khripkov et al. disclose (in Figs.1a, 1b and 2-7) an electronic device (100) comprising: a front cover (131) and a rear cover (132) forming a part of an outer appearance of the electronic device (100); an antenna structure (150) disposed between the front cover (131) and the rear cover (132); and a lateral member (defined by 110, 120, 140 and 160) disposed between the front cover (131) and the rear cover (132), extended to a lateral surface (See Figs.) of the electronic device (100) to form at least in part a lateral appearance of the electronic device (100), and including a conductive portion (110) and a non-conductive portion (160), wherein the non-conductive portion (160) is disposed at a position overlapped with the antenna structure (150; See Fig. 1b) when the lateral surface (See Figs.) is viewed from outside of the electronic device (100), wherein the conductive portion (110) comprises a concave portion (around 120) for at least partially accommodate the non-conductive portion (160) while a boundary region between the conductive portion (110) and the non-conductive portion (160) is disposed at a position which is not overlapped with the antenna structure (150) when the lateral surface is viewed from the outside of the electronic device (100; See Fig.), and wherein when the rear cover (132) is viewed from above, the concave portion (around 120) is further configured such that a first inclined angle does not exceed 60 degrees (See Fig.).

    PNG
    media_image2.png
    314
    512
    media_image2.png
    Greyscale

Khripkov et al. is silent on that the first inclined angle being between a first inclined line and a vertical line, the first inclined line connecting one of both ends of the antenna structure and a starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Khripkov et al. disclose that the antenna structure and the housing are arranged to maximize the antenna gain and beam scan coverage (Para. 0017, Lines 1-4; Para. 0023, Lines 7-12; Para. 0031, Lines1-7; Para. 0091, Lines 14-16).
Cho et al. disclose (in Figs. 2-5) disclose the first inclined angle (See Fig. below) being between a first inclined line (Inclined Line) and a vertical line (Vertical Lines), the first inclined line (Inclined Line) connecting one of both ends of the antenna structure (545 on 441 and 442) and a starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440), and the vertical line (Vertical Line) perpendicularly connecting the one end of the antenna structure (545 on 441 and 442) and the lateral surface (440).

    PNG
    media_image3.png
    306
    570
    media_image3.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 22:
Khripkov et al. disclose the first inclined angle ranges from 30 degrees to 60 degrees (See Fig.).
Regarding claim 23:
Khripkov et al. disclose an inner surface of the concave portion (around 120) is further configured as a curved plane having a specific curvature (See Fig. 2).
Regarding claim 24:
Khripkov et al. disclose the concave portion (around 120) has at least one slit further recessed (into 110) from an inner surface of the concave portion (around 120; See Fig. 2).
Regarding claim 25:	Khripkov et al. disclose the at least one slit (recessed into 110) is further configured to be in parallel with the rear cover (132) or the front cover (132).
Regarding claim 26:
Khripkov et al. disclose radiation characteristics of the antenna structure (150) are determined depending on a shape, depth, width, and/or number of the at least one slit (Para. 0026-0027; Para. 0104, Lines 4-9).
Regarding claim 27:
Khripkov et al. disclose a wireless communication circuit configured to transmit and/or receive a radio signal in a range of 3 GHz to 100 GHz via the antenna structure (Para. 0055, Lines 1-5).
Regarding claim 28:
Khripkov et al. disclose the antenna structure (150) comprises: a printed circuit board (PCB) (230); and an array antenna (330/340) including at least two antenna elements (See Figs.) disposed on the PCB (230) at regular intervals, wherein when the rear cover (132) is viewed from above, the concave portion (around 120) is further configured such that a second inclined angle does not exceed 60 degrees (See Fig.).
Khripkov et al. is silent on that the second inclined angle being between a second inclined line and the vertical line, the second inclined line connecting one of both ends of the PCB and the starting point of the concave portion starting from the lateral.
Cho et al. disclose the second inclined angle (See Fig. above) being formed a second inclined line (Inclined Line) and the vertical line (Vertical Lines), the second inclined line (Inclined Line) connecting one of both ends of the PCB (defined as 360 in Fig. 3, but not labeled on Fig. 4) and the starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 29:
Khripkov as modified is silent on that a shortest distance between the starting point of the concave portion and the vertical line is determined so as not to exceed a quarter of wavelength (¼λ) of a greatest operating frequency wavelength carrier frequency of the antenna structure.
Accordingly, it would have been an obvious matter of design consideration to implement spacing between the housing and an antenna device to correspond to a fraction of the resonant wavelength for the benefit of providing isolation, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 30:
Khripkov et al. disclose the antenna structure (150) comprises: a printed circuit board (PCB) (230); and an array antenna (330/340) including at least two antenna elements (See Figs.) disposed on the PCB (230) at regular intervals, wherein when the rear cover (132) is viewed from above, the concave portion (around 120) is further configured such that a second inclined angle does not exceed 60 degrees (See Fig.).
Khripkov et al. is silent on that the second inclined angle being between a second inclined line and the vertical line, the second inclined line connecting one of both ends of the array antenna and the starting point of the concave portion starting from the lateral surface.
Cho et al. disclose the second inclined angle (See Fig. above) being between a second inclined line (Inclined Line) and the vertical line (Vertical Lines), the second inclined line (Inclined Line} connecting one of both ends of the PCB (defined as 360 in Fig. 3, but not labeled on Fig. 4) and the starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 31:
the lateral member (defined by 110, 120, 140 and 160) includes, in the conductive portion (110), at least one non-conductive region (160) disposed around the antenna structure (150).
Regarding claim 32:
the at least one non-conductive region (160) is disposed between the antenna structure (150) and the concave portion (around 120) when the rear cover (132) is viewed from above.
Regarding claim 33:
the antenna structure (150) is disposed such that a beam pattern is formed through the non-conductive portion (160) in a direction that the lateral surface faces (toward 120).
Regarding claim 34:
the lateral member (defined by 110, 120, 140 and 160) comprises a support member (140) extended at least partially between the front cover (131) and the rear cover (132), and wherein the electronic device (100) further comprises a display (180) supported by the support member (140) and disposed to be visually seen to the outside of the electronic device (100) through the front cover (131).
Regarding claim 35:
Khripkov et al. disclose (in Figs. 1a, 1b and  2-7) an electronic device (100) comprising: a front cover (131) and a rear cover (132) forming a part of an outer appearance of the electronic device (100); a lateral member (defined by 110, 120, 140 and 160) disposed in a space between the front cover (131) and the rear cover (132), extended to a lateral surface of the electronic device (100) to form at least in part a lateral appearance of the electronic device (100; See Figs.), and including a conductive portion (110) and a non-conductive portion (160); and an antenna structure (150) disposed between the front cover (131) and the rear cover (132), and including: a printed circuit board (PCB) (230) disposed in the space (between the front and rear cover, 131 and 132); and an array antenna (330) including a plurality of antenna elements disposed on the PCB (230) at regular intervals (See Figs. 7) and forming a beam pattern toward the lateral surface (along the lateral member, defined by 110, 120, 140 and 160), wherein the non-conductive portion (160) is disposed at a position overlapped with the antenna structure (150) when the lateral surface is viewed from an outside of the electronic device (100; See Figs.), wherein the conductive portion (110) comprises a concave portion 
Khripkov et al. is silent on that the first inclined angle being between a first inclined line and vertical line, the first inclined line connecting one of both ends of the antenna structure and a starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Khripkov et al. disclose that the antenna structure and the housing are arranged to maximize the antenna gain and beam scan coverage (Para. 0017, Lines 1-4; Para. 0023, Lines 7-12; Para. 0031, Lines1-7; Para. 0091, Lines 14-16).
Cho et al. disclose (in Figs. 2-5) the first inclined angle (See Fig. below) being between a first inclined line (Inclined Line) and a vertical line (Vertical Lines), the first inclined line (Inclined Line) connecting one of both ends of the antenna structure (545 on 441 and 442) and a starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440), and the vertical line (Vertical Line) perpendicularly connecting the one end of the antenna structure (545 on 441 and 442) and the lateral surface (440).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 36:
Khripkov et al. disclose the concave portion (around 120) is further configured with the first inclined angle ranges from 30 degrees to 60 degrees (See Fig.).
Regarding claim 37:
Khripkov et al. disclose the rear cover (132) is viewed from above, the concave portion (around 120) is formed such that an inclined angle does not exceed 60 degrees (See Fig.).
Khripkov et al. is silent on that the inclined angle being formed between an inclined line and the vertical line, the inclined line connecting one of both ends of the PCB and the starting point of the concave portion starting from the lateral surface.
Cho et al. disclose the inclined angle (See Fig. below) being formed between an inclined line (Inclined Line) and the vertical line (Vertical Line), the inclined line (Inclined Line) connecting one of both ends of the PCB (defined as 360 in Fig. 3, but not labeled on Fig. 4) and the starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 38:
Khripkov et al. disclose the rear cover (132) is viewed from above, the concave portion (around 120) is further configured such that a second inclined angle does not exceed 60 degrees (See Fig.).
Khripkov et al. is silent on that the second inclined angle being between a second inclined line and the vertical line, the second inclined line connecting one of both ends of the array antenna and the starting point of the concave portion starting from the lateral surface, and the vertical line perpendicularly connecting the one end of the antenna structure and the lateral surface.
Cho et al. disclose the second inclined angle (See Fig. below) being between a second inclined line (Inclined Line) and the vertical line (Vertical Line), the second inclined line (Inclined Line} connecting one of both ends of the PCB (defined as 360 in Fig. 3, but not labeled on Fig. 4) and the starting point of the concave portion (defined by bottom end of 441) starting from the lateral surface (440).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna arrangement within a housing device as taught by Cho et al. into the device of Khripkov et al. for the benefit of providing electronic device that can improve antenna performance (Para. 0009, Lines 1-2) e.g. directivity, gain and beam scan coverage etc.
Regarding claim 39:
Khripkov et al. disclose the concave portion (around 120) has at least one slit (recessed into 110) further recessed from an inner surface of the concave portion (around 120).
Regarding claim 40:
Khripkov et al. disclose a wireless communication circuit configured to transmit and/or receive a radio signal in a range of 3 GHz to 100 GHz via the array antenna (Para. 0055, Lines 1-5).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845